DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/05/2021 has been entered.

Response to Amendment
This action is responsive to an amendment filed on 04/05/2021.
Claims 1, 9, 14 and 17 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 04/05/2021, regarding rejection of independent claims 1, 9 and 17 under 35 U.S.C §103 have been fully considered. Applicant argues that “Eaton does not disclose determining an outlier determining that a particular virtual resource is not included in any clusters. As such, Eaton cannot and does not teach or suggest determining that a first time-series data set included in the first plurality of time-series data sets is not included in any cluster of the first plurality of clusters, determining that the first time-series data set corresponds to a first server included in the plurality of servers, and marking the first server as an outlier server, as required by amended claim 1.” (page 10).
However, Examiner relies on Dani to teach these limitations, therefore, applicant’s arguments are moot because the arguments do not apply to the reference being used in the current rejection. See the newly crafted rejection, infra.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 9 and 17 recite the limitation “the cluster” in line 10, 16  and 16, respectively.  There is insufficient antecedent basis for this limitation in the claims. The limitations are interpreted to read on the prior art as “a cluster of the first plurality of cluster”.
Claim 18 recites the limitation “the first plurality of servers” in line 2.  There is insufficient antecedent basis for this limitation in the claims. The limitation is interpreted to read on the prior art as “the plurality of servers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton US 2015/0081881 (hereafter “Eaton”) in view of Dang et al. US 2016/0140208 (hereafter “Dang”) further in view of Dani et al. NPL: “Unsupervised Anomaly Detection for Aircraft Condition Monitoring System” (hereinafter “Dani”).

Regarding Claim 1, Eaton teaches  a method, comprising: retrieving a first plurality of time-series data sets associated with a first time period (e.g., retrieves performance related data from Live Metric Database 401 [para. 0055,]), wherein each time-series data set included in the first plurality of time-series data sets represents a performance metric for a different server included in a plurality of servers ([¶ 0041] Live Metric Database enable rapid storage and retrieval of metrics and other data from the customer environment. The primary contents of the Live Metric Database can be time series of individual metrics. [⁋ 0044], Live Metric Database can record the instantaneous behavior of the customer's system, like memory usage, network bandwidth usage, request latency, etc. [¶ 0055]  for plurality of time periods, for example first time period, second time period and so on.);
generating a cluster, wherein the cluster includes time-series data sets, wherein the performance metric for each server included in the plurality of servers that is associated with one of the time-series data sets included in the cluster is within a threshold distance from the performance metric for the servers included in the plurality of servers that are associated with the other time-series data sets included in the cluster ([¶ 0013], a predetermined threshold based on a resource type of the candidate resource, a resource role of the candidate resource, 
determining that a first time-series data set included in the first plurality of time- series data sets is not in the cluster (e.g., deviate from its peers or one member is significantly different from its peers); determining that a first time-series data set corresponds to a first server included in the plurality of servers; and determining the first server as an outlier server ([¶ 0065], …composed of "clusters" of resources that are expected to behave in a correlated manner. Cluster outlier detection analysis correlates behavior across the cluster. If the behavior of any cluster member deviates from its peers, that member is flagged as potentially faulty. For example, a cluster of web servers all used for ad serving should generally be expected to behave in a similar manner. However, one web server may deviate from its peers, that member is flagged as potentially faulty. [⁋ 0066], depicted in the flowchart in FIG. 4C algorithm for performing cluster outlier detection analysis. In step 4102, the analysis engine can query Analysis Config Library for the metrics that should be analyzed across a cluster. In step 4104, the 
While, as aforementioned, Eaton teaches generating cluster using time series data of individual metrics [¶ 0041] and classify a group of resources as a cluster if the entries in the correlation matrix is above a certain threshold [⁋ 0069], however, Eaton does not explicitly teach, but Dang teaches generating a cluster, wherein…cluster… includes two or more of the time-series data sets, …one of the time-series data sets included in the cluster is within a threshold distance from ….the other time-series data sets included in the cluster ([¶ 0012], …multiple time-series can be more efficiently analyzed by organizing them into different groups. For example, two or more time-series with similar characteristics or patterns can be organized into the same group or cluster. [¶ 0016], a locality sensitive hashing (LSH) 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to combine Eaton's teaching of monitoring cluster performance to detect outlier server with Dang’s analysis of time-series data to organize cluster in order to generate a cluster that includes two or more of the time-series data sets included in the plurality of time-series data sets included in the cluster is within a threshold distance from the other time-series data sets included in the cluster. The motivation of the combination is to facilitate data analysis to identify anomaly.
Eaton in view of Dang do not explicitly teach, however, Dani teaches generating a first plurality of clusters, …determining that a first time-series data set included in the first plurality of time- series data sets is not included in any cluster of the first plurality of clusters; marking as an outlier ([Page 3, 1st st Column, last paragraph of sub-section “ACMS Data representation”],…gather parameters of the same type together, which form a set of multivariate time series. [Page 3, 2nd Column, first paragraph of sub-section “Density-based clustering”], ..cluster is formed if the minimum points (minpts) are within a neighborhood distance eps. With the same density criterion other clusters will be created. An outlier is identified when a point or a sequence does not fit to any cluster. Fig. 5 illustrates plurality of clusters and identified a data point [e.g., outlier] which is not included in any of the clusters. [Page 4, 1st Column, in “Algorithm 1: DBSCAN pseudo-code”], Label any points not belonging to any cluster as outliers).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to combine Eatons and Dang with Dani in order to generate plurality of clusters and identified when a point or a sequence does not fit to any cluster as an outlier. The motivation of the combination is identify cluster with outlier without requiring the knowledge of the number of cluster (see, Dani, Page 3, in section 3).

Regarding Claim 4, Eaton teaches  the method of claim 1, further comprising retrieving a second plurality of time-series data sets for a second time period [e.g., collect data in every 5 minutes], each time-series data set included in the second plurality of time-series data sets representing the metric for a different server in the plurality of servers ([¶ 0041] Live Metric Database enable rapid storage and retrieval of metrics and other data from the customer environment. The primary contents of the Live Metric Database can be time series of individual metrics. [⁋ 0044], Live Metric Database can record the instantaneous behavior of the customer's system, like memory usage, network bandwidth usage, request latency, etc. [¶ 0055] Groups can be classified as clusters based on the dynamic performance of resources in the group. The Application and Topology Discovery retrieves performance related data from Live Metric Database. [⁋ 0012], …collect substantially live system-level metrics related to the operation of the cluster of resources. [⁋ 0033], use a System Data Collector or "agent" to collect data at the operating system level. … System Data Collector configured to collect data at a rate fast enough to capture an expected rate of change in the data (e.g., every 5 minutes). Since, Eaton teaches collect data in every 5 minutes, therefore, examiner interpreted data retrieve for plurality of time periods, for example first time period, second time period and so on.); and
While, Eaton teaches generating cluster using time series data of individual metrics [¶ 0041] and classify a group of resources as a cluster if the entries in the correlation matrix is above a certain threshold [⁋ 0069], however, Eaton does not clustering at least a portion of the time-series data sets included in the second plurality of time-series data sets into a second cluster, wherein the metric for each time-series data set in the second cluster is within a threshold distance from the metric for the other time-series data sets included in the second cluster ([¶ 0012], …multiple time-series can be more efficiently analyzed by organizing them into different groups. For example, two or more time-series with similar characteristics or patterns can be organized into the same group or cluster. [¶ 0016], a locality sensitive hashing (LSH) technique is implemented to match each time-series of the data set against obtained cluster centers to assign each time-series to the closest cluster. Other suitable matching techniques may be used in place of LSH, such as computing the distance between a time-series and all time-series cluster centers. [¶ 0017], an algorithm uses an iterative approach to determine the population of clusters, which can include a distance threshold for clustering. [¶ 0030], determine the population of clusters of a time-series data set. Each time-series is assigned to a cluster for which the time-series has the minimum distance from the cluster center).
It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the claimed invention, to combine Eaton's teaching of monitoring cluster performance to detect outlier server with Dang’s analysis of time-series data to organize cluster in order to generate a cluster that includes two 

Regarding Claim 5, Eaton teaches  the method of claim 4, further comprising: determining that a second time-series data set included in the second plurality of time-series data sets corresponds to the first server and is included in the second cluster; and marking the first server as no longer an outlier server ([¶ 0069] cluster outlier detection analyses can also be modified to detect when resources are behaving similarly to one another rather than differently from each other. Detecting when resources are behaving similarly can be useful when inferring how to characterize resources into clusters based on dynamic performance of said resources. …instead of determining if the sum of correlations for one resource is an "outlier", the algorithm can classify a group of resources as a cluster if the entries in the correlation matrix, or the sum of correlations for each resource in the group, is above a certain threshold, indicates that there is no outlier among these resources. Since, Eaton teaches collect data in every 5 minutes [⁋ 0033] and detecting no outlier in the cluster for the dynamic performance of the resources, therefore, the examiner interpreted that cluster outlier detection analyses 

Regarding Claim 6, Eaton teaches  the method of claim 1, further comprising performing one or more remedial operations [e.g., notifies customers]  associated with the first server ([¶ 0025], …monitoring system can monitor and analyze cluster performance by detecting outliers in a widely distributed service. [¶ 0026], the monitoring system notifies customers of issues via electronic mail, SMS, and calls to APIs provided by third party services).

Regarding Claim 7, Eaton teaches the method of claim 6, wherein the one or more remedial operations include at least one of: transmitting a message to a second server that identifies the first server as an outlier server ([¶ 0026], the monitoring system notifies customers of issues via electronic mail, SMS, and calls to APIs provided by third party services); …and gathering forensic data associated with the first machine for further analysis ([¶ 0026], …analyzes that data, identifies potential issues, stores the data for future retrieval).

Claim 8, Eaton teaches  the method of claim 1, wherein the performance metric comprises a response latency, an error rate, a processor utilization, a memory utilization, or a system disk utilization ([⁋ 0055], retrieves performance related data (e.g., memory usage, I/O patterns, and network usage). [¶ 0065]  a cluster of web servers all used for ad serving should generally be expected to behave in a similar manner. However, one web server may deviate from its peers (e.g., have significantly slower response times [i.e. a response latency], or have a much longer backlog of requests). [⁋ 0075], …analysis of CPU steal, CPU utilization or CPU idle metrics for other resources that are expected to behave similarly to the resource being analyzed).

Regarding Claim 9- Eaton teaches a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps… ([⁋ 0164], One or more computer processors operating in accordance with instructions may implement the functions…such instructions may be stored on one or more non-transitory processor readable storage media…).
The rest of the limitations of Claim 9 are rejected under the same rationale as claim 1.

Claims 12-13- and 16 are rejected under the same rationale as claims 4-5 and 8, respectively.

Regarding Claim 14, Eaton does not explicitly teach the non-transitory computer-readable storage medium of claim 9, wherein generating the first plurality of clusters comprises performing a density-based spatial clustering of applications with noise (DBSCAN) analysis on the first plurality of time-series data sets based on the threshold distance.
However, Dang and Dani both teach  generating the first plurality of clusters comprises performing a density-based spatial clustering of applications with noise (DBSCAN) analysis on the first plurality of time-series data sets based on the threshold distance (Dang teaches [¶ 0017], an algorithm uses an iterative approach to determine the population of clusters, which can include a distance threshold for clustering. [¶ 0030], …determine the population of clusters of a time-series data set. Each time-series is assigned to a cluster for which the time-series has the minimum distance from the cluster center. [¶ 0053], …a density-based clustering technique similar to DBSCAN is applied to a sampled time-series set TS.) 
Dani teaches [page 3, section 3., 1st para.] … chose DBSCAN [14] (Density-Based Spatial Clustering of Applications with Noise) that can identify clusters with 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Dang and/or Dani with Eaton in order to use a density-based clustering technique to perform a density-based spatial clustering of applications with noise (DBSCAN) analysis on the plurality of time-series data sets, because it would allow  to detect outlier without requiring the knowledge of the number of clusters [Dani, Page 3, 1st para].

Regarding Claim 15, Eaton and Dani do not explicitly teach, however Dong teaches the non-transitory computer-readable storage medium of claim 14, further comprising determining a minimum cluster size for the DBSCAN analysis based at least in part on the two or more performance metrics ([¶ 0003] …a finer granularity level will output smaller sized clusters with smaller maximum distance between time-series pairs in a cluster. A less fine granularity level will output relatively larger sized clusters. [¶ 0053]  a density-based clustering technique similar to DBSCAN is applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eaton and Dani with Dong’s 

Claims 17 and 18 are rejected under the same rationale as claims 1 and 9.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Dang and Dani further in view of Mitchell et al. US 2016/0091948 (hereafter “Mitchell”).

Regarding Claim 2, Eaton teaches the method of claim 1, further comprising: receiving an indication that the first server is expected to be an outlier server [e.g., an expected availability of the resource] ([¶ 0043] The infrastructure metadata including information about an actual state or an anticipated state of a resource. …an anticipated "state" of a resource can include information regarding an expected availability of the resource in the future (e.g., a notice by the infrastructure provider that the resource will be decommissioned as of a certain date), or information regarding whether the resource is scheduled for termination and/or stopping at some point in the future).
marking the first server as an expected outlier server.
Mitchell teaches marking the first server as an expected outlier server ([⁋ 0034], In response to detecting the power consumption metrics of the server exceeding the average consumption, the server may be labeled as an outlier in the business intelligence data structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mitchell with Eaton, Dang and Dani in order to mark server as an outlier server as taught by Mitchell, because it would have enabled the system to identify the status of the resources.

Claim 10 are rejected under the same rationale as claim 2.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Dang, Dani and Mitchell further in view of Fix et al. US 2016/0125365 (hereafter “Fix”).

Regarding Claim 3, while, Eaton teaches the indication indicates that the resources is temporarily suspended (¶ 0043), however, Eaton in view of Dang, Dani the method of claim 2, wherein the indication indicates that the first server is performing a maintenance operation.
Fix teaches the indication indicates that the first server is performing a maintenance operation ([¶ 0012] Analyzing, a subset of the device diagnostic data that corresponds to the subset of customer premises to determine equipment associated with the subset of customer premises for maintenance. [Fig. 3, ¶ 0031] at 312 identify equipment of outlier for maintenance ). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to combine Eaton, Dang, Dani and Mitchell with Fix’s identify outliers equipment for maintenance to indicate that the first server is performing a maintenance operation. The motivation of the combination is to manage maintenance of the resources for a service provider.

Claim 11 are rejected under the same rationale as claim 3.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/Peter-Anthony Pappas/Supervisory Patent Examiner, Art Unit 2448